Case 1:18-cr-00015-AKH Document 772 Filed 06/23/21 Page 1 of 4

 

 

UNITED STATES DISTRICT COURT, ny Ae 2h |
SOUTHERN DISTRICT OF NEW York’ .

EUGEWE CAS TELLE

 

 

 

Fill in above the full name of each plaintiff or petitioner. ;
Case No. 2. / CV Al, 74 4 CA HK} /
-against- / Y “Gf GO 15 -fO CAL

(INET SUITES OF- MENTOA

 

 

 

 

 

Fill in above the full name of each defendant or
respondent.

DECLARATION __
Lh Por f- of AMC FO f- (EBY OF"
Keclanton of bexphl J. Me Miser, LEP

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
Motion for Summary Judgment.”

EE (4 LM Ee CAz A / ELL be declare under penalty of perjury that the

following facts are true and correct:

 

 

in the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

Co Ch My 25, 2621) Le Li Ay Mie Aik
“eotroh) (utter 2F US, o SC DAES,
AK SCAG AG Shel (add “JL. Me Mado _,
feo: cA ph Ce FF OpvE eh, CK J Ox)
c) ca! Cc oy / PO’ { / Lh C. lowaA. fn a Wc fat el JU 7

 

 

Rev. 6/30/16
Case 1:18-cr-00015-AKH Document 772 Filed 06/23/21 Page 2 of 4

Nhe Meh fo hex pend. ¥o Let Anu

PLIES ALWSS Co\ Ox) Qene. 0, 284 Mh
Me Mphon! ihe A Ai pecltatitioa) Le foe
Catt (hot, Wed) CAh\ He petite
sukwts Ytet Ae taser ftegurnyely LY
Adhinte. 41S 0/4, Latict Keitts ploluth
Li- (fF OL” MM: Ae Miho. Sf Ket lization f
yal Ce Ae Pep hywer ps whites
fo ke PNonde wh Ae lapey oF

Mt. Me Mita LyealppAton Wd
Kule GCA\ of ye Nukes Gopecniiy

Se@ AOA) 24-55 L202 Mg. Sy

 

 

 

 

 

 

 

 

 

Attach additional pages and documents if necessary.

Sune ley 2.0)-/

Executed on (date)

UCEWE (CAS TEALE

   

 

 

 

 

 

 

 

Name Prison Identification # (if incarcerated}
33 La. feu /d, lan burg, CT a
Address City State Zip Code
Nt Ve
Telephone Number (if available) E-mail Address (if available)

Page 2
Case 1:18-cr-00015-AKH Document 772 Filed 06/23/21 Page 3 of 4

PhOCr_O JP SERVE |

oe ene 0 GO CO Oo,

cof
WHE Se NTRS, OL, ©

       
 

Case 1:18-cr-00015-AKH Document 772 Filed 06/23/21 Page 4 of 4

Ee mp 6

ny’

nen

 
